Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner of record has changed.  Please address all further correspondence to Examiner Mummert, whose contact information is included at the conclusion of this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 
Applicant’s amendment filed on May 26, 2022 is acknowledged and has been entered.  Claims 18-20 has been newly added.  Claim 16 is withdrawn.  Claims 1-15 and 17-20 are pending.

Claims 1-15 and 17-20 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made NON-FINAL.

New Grounds of Rejection as necessitated by Amendment


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (J Molecular Diagnostics, Vol. 14(5), p. 487-493, 2012) in view of Kreuzer et al. (Ann Hematology, 2003, 82:284-289).
Kang teaches method of claims 1, 7, 9-15, detecting the minor BCR-ABL1 gene in a subject, comprising: 
(1) conducting a one-step RT-PCR using a nucleic acid sample obtained from the subject as the template, a forward primer having a nucleic acid sequence of a part of exon 1 of the BCR gene, and a reverse primer having a nucleic acid sequence complementary to a part of exons 2 to 11 of the ABL1 gene, in the presence of a modified nucleic acid (capture probe) having a nucleic acid sequence of a part of exons 2 to 14 of the BCR gene or a nucleic acid sequence complementary thereto (page 488, table 1 (primers from exon 1 BCR and exon 2 of ABL1, paragraph under the subheading ‘-Integrated reverse transcription....slide’: indicating one-step RT- PCR; page 487, abstract and paragraph 1 on the right hand column indicating e1a2 (minor-BCR-ABL1): fusion between BCR exon 1 and ABL1 exon 2);
(2) determining that the subject has the minor BCR-ABL1 gene when the nucleic acid amplification is occurred in the PCR (page 488, paragraph under the subheading ‘- Integrated reverse transcription....slide’ and page 490, paragraphs under subheading ‘large increases......integrated process’).
With reference to claim 2-4, 8, Kang teach that the modified nucleic acid (capture probe) has a nucleic acid sequence of a part of exons 2 to 13 of the BCR gene or a nucleic acid sequence complementary thereto and comprises about 10 to 30 nucleotides (p 489, paragraph under subheading “Results” and Fig 1 indicating use of capture probes comprising part of e1 or e13).
With reference to claim 7, 14-15, Kang teach that the nucleic acid sample is cDNA generated by reverse transcribing an RNA sample obtained from a human being and the nucleic acid sample is a nucleic acid sample extracted from leukocytes in peripheral blood or nucleated cells in bone marrow aspirate. (p 488, paragraph 2-3 under “materials and methods” heading).
With regard to claim 17, Kang teaches a method of detecting the expression of the minor BCR- ABLI gene in a subject, comprising: 
(1) reverse-transcribing an RNA sample obtained from the subject using a first reverse primer having a nucleic acid sequence complementary to a part of exons 2 to 11 of the ABLI gene in the presence of a modified nucleic acid having a nucleic acid sequence complementary to a part of exons 2 to 14 of the BCR gene to obtain a cDNA template (page 488, table 1 (primers from exon 1 BCR and exon 2 of ABL1, paragraph under the subheading ‘-Integrated reverse transcription....slide’: indicating one-step RT- PCR; page 487, abstract and paragraph 1 on the right hand column indicating e1a2 (minor-BCR-ABL1): fusion between BCR exon 1 and ABL1 exon 2); 
(2) conducting a PCR using a forward primer having a nucleic acid sequence of a part of exon 1 of the BCR gene and a second reverse primer having a nucleic acid sequence complementary to a part of exons 2 to 11 of the ABLI gene wherein a portion of the nucleic acid sequence of the cDNA template complementary to the forward primer and a portion of the nucleic acid sequence of the cDNA template complementary to the second reverse primer do not overlap a portion of the nucleic acid sequence of the cDNA template complementary to the modified nucleic acid; and (3) determining that the subject is expressing the minor BCR-ABL gene when the nucleic acid amplification has occurred in the PCR (page 488, table 1 (primers from exon 1 BCR and exon 2 of ABL1, paragraph under the subheading ‘-Integrated reverse transcription....slide’: indicating one-step RT- PCR; page 487, abstract and paragraph 1 on the right hand column indicating e1a2 (minor-BCR-ABL1): fusion between BCR exon 1 and ABL1 exon 2; see also depiction of transcripts, primers and capture probes in Fig 1).
Regarding claims 1 and 17, while Kang teaches the amplification and RT-PCR of bcr/abl chimeric transcripts, Kang does not teach the modified nucleic acid of PNA.
With regard to claim 1 and 17, Kreuzer teaches wherein the modified nucleic acid that stops elongation reaction at a site where said modified nucleic acid is bound and wherein said modified nucleic acid is not degraded by the exonuclease activity of a reverse transcriptase or a DNA polymerase (Abstract, Table 1 where the PNA probes are STI-T315 and Y253E255 respectively and as depicted in Figure 1; Note the figure legend and that the PNA does not overlap with the primer site);
and wherein a portion of the nucleic acid sequence of the template complementary to the forward primer and a portion of the nucleic acid sequence of the template complementary to the reverse primer do not overlap a portion of the nucleic acid sequence of the template complementary to the modified nucleic acid (Abstract, Table 1 where the PNA probes are STI-T315 and Y253E255 respectively and as depicted in Figure 1; Note the figure legend and that the PNA does not overlap with the primer site).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Kang to include the PNA probe that does not overlap primer site as taught by Kreuzer to arrive at the claimed invention with a reasonable expectation for success.  Kreuzer teaches “By combining peptide nucleic acid (PNA)-based DNA clamping with a fluorescence hybridization probe assay, we developed a new and highly sensitive technique for the detection of known mutations within the Bcr/Abl kinase domain. With this approach we investigated 19 cases of CML refractory to imatinib treatment before and during therapy. By clamping of wild-type Abl through PNA we could effectively enhance the detection sensitivity for the Bcr/Abl mutations Thr315Ile, Glu255Lys, and Tyr253His such that 1 mutant cDNA molecule could be detected in 500 negatives (0.2%).” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Kang to include the PNA probe that does not overlap primer site as taught by Kreuzer to arrive at the claimed invention with a reasonable expectation for success.

B. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (J Molecular Diagnostics, Vol. 14(5), p. 487-493, 2012) in view of Kreuzer et al. (Ann Hematology, 2003, 82:284-289) as applied to claims 1-4, 6-15 and 17 above, and further in view of Pachuk et al. (US 6,080,851).
Kang and Kreuzer teach a method detecting minor BCR-ABL1 gene in a subject as discussed above. However, Kang and Kreuzer did not specifically teach said modified nucleic acid comprising the sequence of SEQ ID NO: 8.
With reference to claim 5, Pachuk et al. teach a method detecting minor BCR- ABI1 gene in a subject wherein the method comprises use of a catalytic ribozyme nucleic acid sequence (modified nucleic acid) targeting BCR-ABL1 mRNA and the ribozyme is capable of cleaving MRNA having BCR exon 2 sequences fused at a junction to ABL1 exon 2 (see at least col. 3, line 45-67, col. 4, line 1-15) and said ribozyme sequence comprises the sequence of SEQ ID NO: 8 (see SEQ ID NO: 18 of the patent has 100% homology with the claimed SEQ ID NO:8 as claimed-see the following sequence alignment). Sequence 18, Application US/08448446B ; Patent No. 6080851 GENERAL INFORMATION: APPLICANT: Pachuk et al. TITLE OF INVENTION: Compounds and Methods for the treatment of Leukamias
Qy          1 AGGGAGAAGCTTCTGAAACAC 21
              |||||||||||||||||||||
Db         49 AGGGAGAAGCTTCTGAAACAC 29
It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Kang and Kreuzer with the catalytic nucleic acid as taught by Pachuk et al. to improve the method of detecting minor BCR-ABL1 fusion gene. The ordinary person skilled in the art would have motivated to combine the method of Fierro with the modified nucleic acid as taught by Pachuk et al. to develop an improved sensitive method. The ordinary person skilled in the art would have a reasonable expectation of success that the combination of references would result in a sensitive method for detecting minor BCR-ABL1 gene because Pachuk et al. explicitly taught the catalytic nucleic acid that binds to a site in BCR-ABL fusion gene, facilitates the detection of fusion gene or translocations as cleavage occurs downstream of the site within the fusion nucleic acid and (see entire document, at least col. 3, line 45-67, col. 4, line 1-15) and such a modification of the method is considered obvious over the cited prior art.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (J Molecular Diagnostics, Vol. 14(5), p. 487-493, 2012) in view of Kreuzer et al. (Ann Hematology, 2003, 82:284-289) in view of Pachuk et al. (US 6,080,851) as applied to claim 5 above, and further in view of Calabretta et al. (US 5652222; July 1997).
With regard to claim 18, Calabretta teaches a method of claim 1, wherein the forward primer comprises the nucleic acid sequence of SEQ ID NO: 13 (see alignment below where SEQ ID NO:13 corresponds to SEQ ID NO:13).
Sequence 13 from patent US 5652222
Sequence ID: I58645.1 Length: 22 Number of Matches: 1
Range 1: 1 to 17
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
34.2 bits(17)	2.6	17/17(100%)	0/17(0%)	Plus/Plus
Query  4   CAACAGTCCTTCGACAG  20
           |||||||||||||||||
Sbjct  1   CAACAGTCCTTCGACAG  17
 
With regard to claim 19, Calabretta teaches a method of claim 1, wherein the reverse primer comprises the nucleic acid sequence of SEQ ID NO: 11 (see alignment below where SEQ ID NO:7 of Calabretta corresponds to SEQ ID NO:11).
Qy          1 CCTGAGGCTCAAAGTCAGATGCTAC 25
              |||||||||||||||||||||||||
Db         73 CCTGAGGCTCAAAGTCAGATGCTAC 49  
With regard to claim 20, Calabretta teaches a method of claim 1, wherein the forward primer comprises the nucleic acid sequence of SEQ ID NO: 13 (see alignment above where SEQ ID NO:13 corresponds to SEQ ID NO:13), and the reverse primer comprises the nucleic acid sequence of SEQ ID NO: 11 (see alignment above where SEQ ID NO:7 of Calabretta corresponds to SEQ ID NO:11).
Regarding claims 18-20, while Calabretta teaches SEQ ID NO:11 and 13, Calabretta does not teach SEQ ID NO:8
With regard to claim 20, Pachuk teaches the modified nucleic acid comprises the nucleic acid sequence of SEQ ID NO: 8 (see alignment above where SEQ ID NO:18 corresponds to SEQ ID NO:8 and see at least col. 3, line 45-67, col. 4, line 1-15). 
It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Kang and Kreuzer with the catalytic nucleic acid as taught by Pachuk et al. to improve the method of detecting minor BCR-ABL1 fusion gene. The ordinary person skilled in the art would have motivated to combine the method of Kang and Kreuzer with the modified nucleic acid as taught by Pachuk et al. to develop an improved sensitive method. The ordinary person skilled in the art would have a reasonable expectation of success that the combination of references would result in a sensitive method for detecting minor BCR-ABL1 gene because Pachuk et al. explicitly taught the catalytic nucleic acid that binds to a site in BCR-ABL fusion gene, facilitates the detection of fusion gene or translocations as cleavage occurs downstream of the site within the fusion nucleic acid and (see entire document, at least col. 3, line 45-67, col. 4, line 1-15) and such a modification of the method is considered obvious over the cited prior art.
Further, while Calabretta teaches primers were taught that were specific for bcr/abl transcripts, but did not specify sequences and since the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of bcr/abl sequences, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.
Lowe teaches a method and computer program for designing primer pairs based on a set of rules regarding primer length, sequence composition, GC content, melting temperature, potential for primer dimer formation within a primer pair, and amplification product size, among other features.  Lowe evaluated the performance of primers output by the computer program and after testing primers designed for more than 10 gene products found that “experimental testing has shown that all of the amplification products specified by these primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe” (p. 1760, col. 2).  The computer program designed by Lowe can rapidly scan an entire nucleotide sequence "for all possible primer pairs obeying these rules” (p. 1757, col. 2).  The process is based on a user specified region of the target sequence and other parameters including GC content and melting temperature of the amplified region.  The program provides a list of candidate antisense primers based on scanning the sequence and locating GC-type sequences, “producing a 22-mer antisense primer ‘candidate’” and selecting suitable primers by evaluating the GC content and potential for self homology for each primer.  The process is repeated for scanning and choosing candidate sense primers.  After a bank of possible sense and antisense primers are produced from the input sequence “each suitable sense primer selected in this way is then checked for cross homologies" with all primers suitable for matching with it, based melting temperature of the amplification product and amplicon length.  Finally, primer sets are approved and output in a format which includes the sense and antisense primer sequences, the melting temperatures and product length.  The process is continued until the entire specified sequence has been scanned (p. 1758, col. 2).  Considering the flexibility provided by this program and the ability to optimize individual primers and primer pairs, it would have been prima facie obvious to select and evaluate multiple candidate primer pairs for the amplification of a particular sequence.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Calabretta and the known sequence of bcr/abl chimeric transcripts to design a variety of primers suitable for the amplification and detection of bcr/abl sequences, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.  Lowe teaches “a computer program which rapidly scans nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primers to direct efficient DNA amplification” which allows for “the rapid selection of effective and specific primers from long gene sequences while providing a flexible choice of various primers to focus study on particular regions of interest" .  Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to have adjusted the teachings of Calabretta and the known sequence of bcr/abl chimeric transcripts to design a variety of primers suitable for the amplification and detection of bcr/abl sequences, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success to achieve selection of a variety of specific primers for efficient amplification with a reasonable expectation for success.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fierro et al. World Cancer Research Journal, 2016, 3(4):e799, p. 1-7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637